                                               Case 2:18-cv-01476-APG-GWF Document 35 Filed 06/04/19 Page 1 of 2



                                      1   Michael J. McCue
                                          Nevada Bar No.: 6055
                                      2   Meng Zhong
                                          Nevada Bar No.: 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Pkwy., Suite 600
                                      4   Las Vegas, NV 89169
                                          Tel.: (702) 949-8200
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Attorneys for Defendants Richmeetbeautiful Holding Ltd.
                                      7   dba RichMeetBeautiful.com, Digisec Media Limited, and Sigurd Vedal
                                      8
                                                                      UNITED STATES DISTRICT COURT
                                      9                                    DISTRICT OF NEVADA
                                     10   REFLEX MEDIA, INC., a Nevada corporation;                 Case No.: 2:18-cv-01476-APG-GWF
                                          and CLOVER8 INVESTMENTS PTD.LTD., a
                                     11   Singapore corporation,
3993 Howard Hughes Pkwy, Suite 600




                                     12            Plaintiffs,                                   STIPULATION AND ORDER FOR
                                                                                                 EXTENSION OF TIME TO ANSWER
                                     13   v.                                                     OR OTHERWISE RESPOND TO
                                                                                                 FIRST AMENDED COMPLAINT
Las Vegas, NV 89169-5996




                                     14   RICHMEETBEAUTIFUL HOLDING LTD., a
                                          Maltese corporation; d/b/a                             (FIFTH REQUEST)
                                     15   RichMeetBeautiful.com; DIGISEC MEDIA
                                          LIMITED, a Maltese corporation; SIGURD
                                     16   VEDAL, a Norwegian individual and DOES 1-
                                          10, inclusive,
                                     17
                                                   Defendants.
                                     18

                                     19            Defendants Richmeetbeautiful Holding Ltd. dba RichMeetBeautiful.com, Digisec Media

                                     20   Limited, and Sigurd Vedal (collectively, “Defendants”) and Plaintiffs Reflex Media, Inc. and

                                     21   Clover8 Investments Ptd. Ltd. (collectively, “Plaintiffs”) hereby stipulate to extend the time for

                                     22   Defendants to answer or otherwise respond to the First Amended Complaint to June 20, 2019.

                                     23   There is good cause for this extension to allow the parties to continue discussing potential

                                     24   settlement of this case. The parties have spent the extra time previously granted by the Court

                                     25   productively to try to resolve this case. In the past thirty days, Defendants have provided

                                     26   information to Plaintiffs to enable Plaintiffs to make a settlement proposal. On or about May 30,

                                     27   2019, Plaintiffs provided some principal terms for a settlement offer. Plaintiffs’ counsel and

                                     28   Defendants’ counsel conferred to discuss the terms on May 31, 2019. Defendants, who are

                                                                                          1
                                          108296675.1
                                               Case 2:18-cv-01476-APG-GWF Document 35 Filed 06/04/19 Page 2 of 2



                                      1   foreign individuals and companies, are now discussing the offer terms amongst themselves and
                                      2   with the advice of U.S. counsel. As such, Defendants’ counsel asked Plaintiffs’ counsel for an
                                      3   extension of time to answer or respond to the First Amended Complaint, and they agreed.
                                      4            IT IS SO AGREED AND STIPULATED:
                                      5

                                      6   DATED this 4th day of June, 2019.                  DATED this 4th day of June, 2019.
                                      7 LEWIS ROCA                                           SMITH WASHBURN, LLP
                                        ROTHGERBER CHRISTIE LLP
                                      8

                                      9   By: /s/ Meng Zhong                                 By:    /s/ Mark L. Smith
                                          Michael J. McCue                                   Mark L. Smith
                                     10   Meng Zhong                                         Jacob L. Fonnesbeck
                                          3993 Howard Hughes Parkway, Suite 600              6871 Eastern Avenue, Suite 101
                                     11   Las Vegas, NV 89169-5996                           Las Vegas, NV 89119
                                          E-mail: mmccue@lrrc.com                            E-mail: msmith@smithwashburn.com
3993 Howard Hughes Pkwy, Suite 600




                                     12   E-mail: mzhong@lrrc.com                            E-mail: jfonnesbeck@smithwashburn.com
                                     13   Attorneys for Defendants Richmeetbeautiful         Attorneys for Plaintiffs Reflex Media, Inc. and
Las Vegas, NV 89169-5996




                                          Holding Ltd. dba RichMeetBeautiful.com,            Clover8 Investments Ptd. Ltd
                                     14   Digisec Media Limited, and Sigurd Vedal
                                     15

                                     16                                              ORDER
                                     17            IT IS HEREBY ORDERED, ADJUDGED AND DECREED to extend the deadline in
                                     18   which Defendants have to file responsive pleadings to Plaintiff’s First Amended Complaint until
                                     19   June 20, 2019.
                                                                                       IT IS SO ORDERED:
                                     20

                                     21                                                __________________________________
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                     22
                                                                                                6/05/2019
                                                                                       DATED: ___________________________
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         2
                                          108296675.1
